Citation Nr: 1233500	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-24 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for PTSD and assigned a 30 percent rating effective in March 2006.  In August 2009, the RO increased the rating to 50 percent, also effective in March 2006.  In May 2011, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is of record.  This matter was previously before the Board in October 2011 at which time it was remanded to the Agency of Original Jurisdiction (AOJ) to obtain additional outstanding VA medical records and to schedule the Veteran for a VA PTSD examination.  The AOJ met these directives by obtaining outstanding VA treatment records in October 2011 and informing the Veteran of a scheduled VA examination in December 2011.  Thus, there has been  substantial compliance with the Board's October 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The record shows that the Veteran was scheduled for a VA examination in December 2011 pursuant to the Board's remand of October 2011; however, the Veteran failed to report to this examination.  Evidence that could have been obtained from this examination could have been material to the claim, particularly in light of the Veteran's May 2011 hearing testimony that his condition was progressing and was worse than when he was last examined in May 2009.  See 38 C.F.R. § 3.655(b); See also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In any event, the Board finds that the record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, a decision will be made based on the evidence presently of record.  38 C.F.R. § 3.655.

During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In other words, the TDIU claim is part and parcel of the increased rating claim.  Thus, the issues on appeal are as stated on the title page above.  Regarding the issue of entitlement to a TDIU, this issue is remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal with respect to the issue of an evaluation in excess of 50 percent for PTSD, because this appellate issue is a downstream issue from that of service connection (for which a March 2006 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003. 

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  With respect to the claim presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the claim is being denied.  Therefore, any notice defect, to include disability rating and effective date, is harmless error since no disability rating or effective date will be assigned.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim, including pertinent treatment records.  The appellant was additionally provided with the opportunity to attend a Board hearing which he attended in May 2011.  During the Board hearing the Veterans Law Judge discussed with the Veteran and asked questions designed to elicit the evidence required to establish his claim.  This action supplemented VA's duties with respect to the VCAA and complied with 38 C.F.R. § 3.103.  In terms of affording the appellant a VA examination, the appellant was afforded a VA examination with respect to his PTSD in March 2006, a QTC examination in May 2009, and a VA examination in May 2011 which he failed to report to.  See 38 C.F.R. § 3.655.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that with respect to the March 2006 and May 2009 examination reports, they contain sufficient findings with which to properly evaluate the appellant's pending claim with respect to his PTSD and are thus deemed adequate for rating purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). These reports include the appellant's pertinent medical history and pertinent examination findings.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim being decided herein and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. app. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service personnel records show that he served in a combat zone in the Southern Region of Afghanistan and was involved direct fire engagements with Anti-Coalition Members on two separate occasions.

In February 2006, the Veteran presented for a VA psychological biopsychosocial assessment.  He complained of intrusive recollections of combat in Afghanistan (usually triggered by certain smells or watching something related on television), avoidance of the intrusive material, some distancing from family members (though he had a good relationship with wife), poor sleep, anger, hypervigilance, and he was easily startled.  He was noted to have no history of mental health treatment or prior problems.  He was also noted to be working as a civilian contractor and lived on base during the week and came home for three-day weekends.  He had reportedly been married for 10 months.  Findings revealed that the Veteran was appropriately groomed and dressed, alert and oriented, and was pleasant and cooperative.  His mood was euthymic and his affect was congruent.  His speech was coherent and logical with no psychosis and no cognitive impairments.  There was no evidence of suicidal or homicidal ideation.  The Veteran appeared to have good judgment.  A functional screen showed that the Veteran had moderate to severe impairments in the ability to care for himself, ability to interact socially with others, and/or communication problems.  He was diagnosed as having PTSD and was assigned a global assessment of functioning (GAF) score of 65.  This report shows that the Veteran requested a referral to psychology for counseling, but declined a referral to psychiatry.

In the notice of disagreement received in September 2006, the Veteran opined that he met the criteria for a 70 percent rating.  He said he was having problems at work, with his marriage, and in his social life.  He also said he was having problems leaving his house which had caused him to lose his current job.  He said he lacked trust in society, government and life in general.  He also said he was receiving treatment with a VA outpatient counseling group and requested that he be afforded a new VA examination.

At a VA examination in March 2006, the Veteran reported that he was irritable and angered easily.  He also reported that he had been overly cautious at times and suspicious about certain things such as metals which remind him of his job and explosives in Afghanistan.  He denied any past psychiatric treatment or hospitalization.  He was noted to be married and that his wife was pregnant.  He said he had a good relationship with his family.  On examination the Veteran was alert and oriented times three.  He was properly dressed, had good hygiene and was currently working.  He was noted to have poor socialization.  There was no major disorder, and his thought processes were coherent.  There was no tangentiality and no looseness of associations.  His affect was slightly constricted and his mood was euthymic to guarded at times.  He had no delusional thinking and no hallucinations.  He also had no suicidal or homicidal ideation.  His intellectual functioning and memory for recent and remote events were judged to be intact and average.  His comprehension, abstract thinking and ability to do calculations were intact and average.  He was found to meet criterion B, C, D and E for PTSD and was diagnosed as having PTSD, mild.  He was assigned a functional ability score of between 65 and 70.  

A July 2006 VA psychological progress note shows that the Veteran was requesting psychological services primarily for anger management.  He reported that he was not comfortable leaving his house although he was able to go to work.  He said he disliked crowds and was less tolerant.  He was noted to have sleep problems and was described as being neatly groomed and appropriately dressed.  He was oriented times four.  In addition, he was coherent and his thought processes were linear and goal directed.  He had normal speech with no psychotic processes.  There were also no hallucinations, paranoia, delusions, confusion or loose associations.  His affect was congruent with a depressed mood.  He had a good memory and his concentration, insight and judgment were within normal levels.  He was assigned a GAF of 50.

On file are VA group psychology notes showing counseling from August 2006 to November 2006.

Also on file is a private progress note dated in May 2007 from a licensed social worker.  The note indicates that the Veteran presented with a depressed and irritable mood, and interrupted sleep and nightmares.  The Veteran reported that he did not like crowds, gets "paranoid" when leaving his house, and is easily angered as well as startles easily.  He was also noted to be hypervigilant and avoidant of reminders of service.  He said he had attended group therapy at a VA outpatient clinic for four to six months which was helpful to him in understanding his condition, but he stopped going due to the birth of his son and too many group members.  He said he had a good relationship with his mother and one of his brothers.  He also said that he was married in April 2005 and was a stay-at-home dad.  He said his wife was a teacher.  He reported that he worked as a truck driver prior to service and as a "UXO" technician after service, but quit to take care of his son and because the job was physically difficult for him.  He said he was involved in a county Scottish Society since 2004 and helped organize and work at the events.  He said he had a few friends and had a normal, loving relationship with his spouse.  Findings revealed that the Veteran was casually dressed, alert and oriented, and overweight.  Findings also showed that he was well groomed and appeared his stated age.  Additionally, he was noted to be depressed with a sad mood, flat affect, and was somewhat guarded.  His thoughts were logically presented with normal speech, relaxed posture, and fair eye contact.  He had no apparent perceptual disturbances and no suicidal or homicidal ideation.  The Veteran was assessed as having PTSD, chronic and prolonged, and was assigned a GAF score of 45 (current and over the past year).  The Veteran indicated that he was not interested in pursuing treatment at that time.

The Veteran reported at a VA psychology visit in August 2007 that his relationship with his wife was going well and that they had seen a marriage counselor.  He was noted to have last been seen by VA in November 2006.  He reported that he was nervous and twitchy when leaving his house and that some days he did not leave the house despite plans to do so.  He said it did not take much to make him angry and that the more he stayed at home, the worse he got.  He was noted to be neatly groomed and appropriately dressed.  His leg was noted to be shaking throughout the interview.  He was oriented times four and had a linear thought process and was goal directed.  There was no evidence of loose associations or hallucinations.  His speech was normal for rate and rhythm and volume.  He had no delusions, paranoia, confusion or loose associations.  His affect was congruent and he had an anxious mood.  His memory was intact with fair attention and concentration.  He had fair insight and judgment and denied suicidal or homicidal ideation.  He was assigned a GAF score of 50.

A May 2008 VA attending psychiatric note shows that the Veteran had been married for three years and his marital problems began 20 months earlier when, due to pressure from his prior job, he quit to take care of his young son.  It is noted that he became progressively depressed, anxious, isolative, with frequent mood swings and increased bouts of anger.  He was further noted to be obsessive and paranoid about people and had sleep problems.  He denied suicidal or homicidal ideation.  He was started on depakote for his mood stabilization and mirtazapine for sleep and depression.  He was advised to return to the clinic in three months.

A July 2008 VA outpatient record shows that the Veteran had a positive screen for depression and was receiving needed treatment.  

VA outpatient records show that the Veteran had been evaluated by a social worker in August 2008 and was assessed as being neat and clean and oriented times four.  His mood was congruent and his affect was irritable.  He had normal speech and good eye contact.  The social worker reported that the Veteran appeared easily irritated and bothered by people in general.  He was noted to be at a moderately low risk for suicide and he denied suicidal and homicidal ideation, stating bluntly that suicide was for cowards and he had a family to support.  

A VA attending psychiatry note in August 2008 shows that the Veteran had started working two and a half months earlier in internet sales and had stopped his medication.  He reported continuing nightmares, mood instability, anger outbursts, irritability and being easily agitated.  He also reported frequent mood swings.  He denied suicidal or homicidal ideation.  His mood was anxious, and his affect was congruent.  He was noted to stay by himself a lot and seldom socialized.  

The Veteran reported at a May 2009 QTC psychological examination that he had been more depressed and had increased anger and irritability.  He also reported that he was easily frustrated, had decreased participation in various events and activities, a strained marital relationship, decreased libido, decreased concentration, nightmares, and difficulty falling and staying asleep.  He reported that his symptoms were constant and affected his total daily functioning which resulted in an inability to maintain employment, poor social relationships, inability to function in daily life, no income, strained relationship with his spouse, and sleep problems.  He said he did not have a relationship with his father, had a good relationship with his mother and children, and had varied relationships with his siblings.  He said he was currently involved in marital therapy.  He reported that since developing his mental condition, he had become more withdrawn, unemployed, and experienced decreased socialization.  He also reported major social function changes involving his marriage and ability to get along with coworkers.  He said he had not worked since being laid off two months earlier.  He also said he had been employed as a military contractor for six months, but the government terminated the contract.  On examination the Veteran was oriented within normal limits with appropriate appearance and hygiene.  He had appropriate behavior and maintained good eye contact.  His affect and mood showed some anxiety and depressed mood which occurred near-continuously and affected the ability to function independently.  He also exhibited some impaired impulse control, some unprovoked irritability, and periods of violence that affected motivation by being more withdrawn which, in turn, affected his mood by causing him to be irritable and have anger problems.  His communication and speech were within normal limits and he showed impaired attention and/or focus.  He was noted to be only able to read a book for 15 minutes. Panic attacks were absent, but there signs of suspiciousness such as avoiding crowds and having trust problems.  There were no reported delusions or hallucinations, and obsessional rituals were absent.  

Additional findings revealed that the Veteran had appropriate thought processes and did not appear confused.  His judgment was not impaired and his abstract thinking and memory were normal.  There was no suicidal or homicidal ideation.  The Veteran was diagnosed as having PTSD and was assigned a GAF score of 51.  The examiner remarked that mentally the Veteran occasionally had some interference in performing activities of daily living because of problems with depression, concentration, and anxiety.  He also reported that the Veteran had problems with employment and family issues and had difficulty establishing and maintaining effective work/school relationships because he was more withdrawn and had problems getting along with others.  He also had difficulty maintaining effective family role functioning because he had marriage problems and was currently in counseling.  He had occasional interference with recreation or leisurely pursuits because he had been withdrawn to his home and did not socialize with others.  He did not have difficulty understanding commands.  He was given a fair prognosis.

A VA social work record in June 2009 reflects the Veteran's intention of getting back into group therapy.  He explained that he dropped the group primarily because he often worked out of town, but just finished a six month "stint" and would be back home for some time.  He was assessed as being well groomed with a fairly intense, direct manner, but overall had a eythymic mood and affect.  He did not appear to have a personality disorder or other factors that would indicate unsuccessful group attendance.

A VA outpatient record in July 2009 shows that the Veteran attended a PTSD support group session.  

In a May 2011 statement, the Veteran's spouse described herself as a "married single mother" explaining that the Veteran was essentially a recluse and she always has to explain why he is not out with anyone.  She said that when they do go out to a restaurant, the Veteran had to sit with his back to the wall and would get angry if she took that seat.  She described their marriage was "a test of my wills," but that VA counseling was helping them cope with the PTSD.  

The Veteran and his wife testified at a Board hearing at the RO in May 2011.  The Veteran reported that he had near constant depression and was unable to function in a social environment.  He explained that he could not form any kind of personal relationship with anyone at work or otherwise and had very large anger control issues.  He said he got mad easily and had impulse control problems which he described as "horrible."  He said he was still seeing a VA counselor.  He denied taking any medication for his PTSD.  He said he tried getting a job at home and performed three or four different jobs, but each job lasted about a week before he was fired.  He said he was fired for being unable to get along with his co-workers and his boss.  He said it was hard trying to go from a job in service with the kind of responsibility he had in the "UXO" industry to working in a pawn shop.  He said if he got an increase in his PTSD rating, he could stay home and work with his counselor and get the care he needed.  He said that otherwise he could not afford to stay home and had to work away from home two weeks to six months at a time.  He said his job required him to travel all over the world.  The Veteran's spouse explained that she had a good job in education and that the Veteran became a stay-at-home dad when their son was born because he had too many issues at work.  She added that due to financial issues this was no longer an option.  The Veteran said that his condition was progressing and was worse than when he was last examined in May 2009 and his impulse spending was "horrible."  He said he had two friends.  He explained that one reason he was able to stay employed for so long as a military contractor for "UXO" companies was that companies do not hire you and keep you.  Rather, he said they hire you only for the duration of the contract.  His wife testified that the last two jobs the Veteran had were "major" and that he had to come home early because of his relationships with his co-workers and superiors.  His representative argued that a higher than 50 percent rating was warranted for the Veteran's PTSD symptoms. 

Records show that the Veteran did not report to a scheduled VA psychiatric examination in December 2011.  

III.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as is this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's PTSD is evaluated as 50 percent disabling under the pertinent criteria for rating mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating contemplates occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health - illness. See American Psychiatric Associations Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240. 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment of social, occupational, or school functioning (no friends, unable to keep a job); a GAF between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM- IV at 46-47. 

By comparing the pertinent medical evidence in the instant case to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD disability does not meet the criteria for a higher than 50 percent rating.

At the outset, the Board reiterates that the Veteran failed to report to a scheduled VA psychiatric examination in October 2011 and that evidence that could have been obtained from that examination could have been material to this claim.  Consequently, the Board will review this appeal based on the evidence presently of record.  38 C.F.R. § 3.655.  

Although there is no disputing that the Veteran's PTSD symptoms impair him both occupationally and socially, the evidence does not reveal that he has or has had or approximated the deficiencies and symptoms for a rating in excess of 50 percent under the pertinent rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (1992).  In this regard, the Veteran's predominant symptoms include sleep impairment, anxiety, irritability, depressed mood, anger issues and social isolation. 

As far at the specific criteria under Code 9411 for a higher rating, to 70 percent, the Veteran has not been shown to have symptoms such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Rather, the May 2009 QTC examiner reported that obsessional rituals and panic attacks were absent.  This examination report, in addition to earlier psychiatric medical records on file, consistently note that the Veteran's speech was within normal limits.  The medical records also consistently note that the Veteran was well groomed with good hygiene and he repeatedly denied suicidal and homicidal ideation, stating bluntly in August 2008 that "suicide was for cowards."  In addition, the Veteran has been alert and fully oriented at all times of record, with no bouts of delusional or psychotic thinking.

Regarding the Veteran's ability to establish and maintain effective relationships, although the Veteran has become increasingly isolative, he remains married to his wife of several years and has reported having a good relationship with some family members.  He also reported to a private social worker in May 2007 that he had a few friends, and testified at the May 2011 Board hearing that he had two friends.  Thus, the Veteran has demonstrated some ability to establish and maintain effective relationships with people which does not meet the criteria for a 70 percent rating requiring an inability to establish and maintain effective relationships.  Moreover, the May 2009 QTC examiner's report that the Veteran was having difficulty establishing and maintaining effective work/social relationships and family role functioning more closely approximates the criteria for the current 50 percent rating than the criteria for a higher 70 percent rating.

The Veteran does exhibit some impaired impulse control which is one criterion for a 70 percent rating.  This is evident based on findings at the May 2009 QTC examination that the Veteran exhibited some impaired impulse control, some unprovoked irritability and periods of violence that affected his motivation.  In further regard to impaired impulse control, the Veteran and his spouse alluded to impulse spending problems at the May 2011 Board hearing.  With this criterion acknowledged, the Board nonetheless finds based on the foregoing that the Veteran's overall disability picture is shown to be most consistent with the criteria for a 50 percent evaluation rather than a 70 percent evaluation.  

As to the Veteran's assertions that his PTSD symptoms meet the criteria for at least a 70 percent rating, although the Veteran is competent to testify as to his symptoms, see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006), the Board finds that as to the overall degree of such symptoms, the health care professionals' assessments in this regard outweigh the Veteran's opinion.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  

As noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job); and a GAF between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  Here, the Veteran's GAF scores have fluctuated between the lowest score of 45 (in May 2007) to the highest score of 65 (in February 2006).  His most recent score noted is 51 (in May 2009).  Taking these scores into consideration, the Board finds that the Veteran's actual symptoms range from moderate to severe and are consistent with a 50 percent rating.  

In denying an evaluation greater than 50 percent for the Veteran's PTSD, the Board has considered the concept of "staged" ratings pursuant to Hart, but a review of the record shows no distinctive periods for which the required criteria were met for a higher rating for this disability.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and it must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

Lastly, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected PTSD disability are fully contemplated by the applicable rating criteria. The diagnostic codes applicable to the Veteran's PTSD disability were considered above, and contain criteria relating to his different symptoms. Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

As noted in the introduction above, a claim for a TDIU has been raised and is part and parcel of the Veteran's claim for an increased initial rating for his PTSD.  In this regard, the RO informed the Veteran when it increased his rating for PTSD to 50 percent in August 2009 that if he intended to file a claim for a TDIU, he should so inform VA.  This was in light of the Veteran's statement on his September 2006 notice of disagreement that his difficulty leaving his house had caused him to lose his job.  The Veteran also testified at the May 2011 Board hearing that he keeps losing jobs due to his inability to get along with his coworkers.  In short, the Board finds that the evidence is already sufficient to address the claim of entitlement to a TDIU without further clarification from the Veteran.  That is, there is evidence of the Veteran's unemployability due to PTSD at the same time he appealed his initial disability rating assigned for this disability.  See Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the evidence required to substantiate his TDIU claim.  A copy of the letter should be sent to the Veteran's representative. 

2.  After under undertaking any additional development which it deems necessary, the Agency of Original Jurisdiction should adjudicate the  claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


